Citation Nr: 0307818	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946 with prior service from December 1940 to January 1941.  
He also served in the U.S. Army Reserve from February 1949 to 
December 1952.  He died on March [redacted]

, 1998.  The appellant is 
his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The RO denied entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318.

In October 2000, after being given proper notice, the 
appellant failed to report for her scheduled videoconference 
before a decision review officer at a VA medical center.  In 
April 2003, after being given proper notice pursuant to 
38 C.F.R. § 19.76 (2002), the appellant failed to report for 
her scheduled Travel Board hearing.  Therefore, no further 
development with regard to a hearing is necessary.

The Board notes that the appellant's claim for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 is not 
subject to the temporary stay on the adjudication of certain 
38 U.S.C.A. § 1318 claims.  See Chairman's Memorandum No. 01-
03-09 (April 8, 2003).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these circumstances 
where the agency of original jurisdiction has performed 
little or no development.  See 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304 (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Additionally, an e-mail from the Records Management Center 
dated May 19, 1999, reflects that a special search was going 
to be made for the veteran's claim file.  It was indicated 
that if the file were found, it would be transferred to the 
RO, and that if it were not, a negative response would be 
provided. 

In a May 26, 1999, report of contact, it was indicated that 
the appellant was told that the veteran's "VA records" were 
not located.  In a June 1999 letter to a U.S. Senator, the RO 
stated that they recently received notification from the 
Records Center that they had been unable to locate the 
veteran's claims file.  However, a negative response 
following the May 19, 1999, e-mail is not of record.  
Therefore, another search for the veteran's claims file 
should be made, and, if applicable, confirmation from the 
Records Management Center that they do not have the veteran's 
claims file is necessary.

Moreover, as the veteran had service both before and after 
his period of active duty from March 1943 to February 1946, 
verification of all periods of service is necessary, 
especially since the veteran's claims file is not of record.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).




Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should conduct another search 
for the veteran's claims file, to include 
contacting the Records Management Center 
in St. Louis, Missouri, to obtain the 
veteran's claims file or, if applicable, 
verification from that facility that they 
do not have it.  All efforts to obtain 
the veteran's claims file should be 
documented.

If any attempts to obtain the veteran's 
claims file are unsuccessful, the RO 
should comply with the notice provisions 
of the VCAA.

4.  The RO should verify all of the 
veteran's periods of active service.

5.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the 
development letter pursuant to the VCAA, 
and by any evidence obtained in 
conjunction with the above action 
paragraphs of this remand, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

